DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 05/18/2021 in response to the Final Rejection mailed on 03/30/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 5, 11, 15, and 17-18 are cancelled.
5.	Claims 1-4, 6-10, 12-14, 16, and 19-20 are pending.
6.	Applicant’s remarks filed on 05/18/2021 in response to the Final Rejection mailed on 03/30/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
7.	The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicant’s amendment to the claims.
8.	The rejection of claims 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to the claims.
9.	The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112(a)
10.	The written description rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to remove the recitation “or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence” and in view of applicant’s amendment to the claims to cancel claims 5, 11, 15, and 17-18.
11.	The scope of enablement rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to remove the recitation “or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence”.
Claim Rejections - 35 USC § 102
12.	The rejection of claims 5, 8-11, 15, 17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS withdrawn in view of applicant’s amendment to the claims to cancel claims 5, 11, 15, and 17 and amendment to incorporate the limitations from now cancelled claim 18 into claims 8 and 10.
13.	The rejection of claims 1-4, 6-7, 12-14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020) as evidenced by NP_417484 (GenBank 2018; cited on IDS filed on 05/07/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
14.	As amended, claim 1 (claims 2-7 and 11-16 dependent therefrom) is drawn to an isolated, genetically engineered organism comprising a modified alcohol dehydrogenase having increased reactivity with NADH, as compared to a wild-type alcohol dehydrogenase wherein the modified alcohol dehydrogenase comprises a polypeptide sequence having at least 90% sequence identity to any one of SEQ ID NOs:  2-5; and a modified ketol-acid reductoisomerase having increased reactivity with NADH, as compared to a wild-type ketol-acid reductoisomerase; wherein the modified ketol-acid reductoisomerase comprises a polypeptide having at least 90% sequence identity to SEQ ID NO:  7, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution.  
15.	With respect to claim 1, Buelter et al. teach recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 2-5.  Buelter et al. further teach the modified ketol-acid reductoisomerase comprising an amino acid sequence that is greater than 90% identical to SEQ ID NOs:  6 and 7 [see Figure 6] and comprises mutations of A71S, R76D, S78D, Q110V, D146G, G185R and K433E [see paragraph 0341] for increasing the ability of the enzyme to utilize NADH.  
	With respect to claim 2, Buelter et al. teach wherein the modified alcohol dehydrogenase comprises at least one amino acid substitution [see Abstract; paragraphs 0015-0021].
	With respect to claim 3, Buelter et al. teach wherein the modified ketol-acid reductoisomerase comprises at least one amino acid substitution, as compared to the wild-type ketol-acid reductoisomerase [see Abstract; paragraphs 0015-0021].
	With respect to claim 4, Buelter et al. teach wherein recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is identical to SEQ ID NOs: 2-5.  The sequences 2-5 in the listing define that the amino acids Xaa represent Ile, Tyr, Val, Leu, Phe or any other conservative substitutions at position 39 and represent Pro, Arg, His, Lys, Trp or any other conservative substitution at position 40.  The amino acid residues found in positions 39 
	With respect to claims 5, 15, 16, Buelter et al. further teach the modified ketol-acid reductoisomerase comprising an amino acid sequence that is greater than 90% identical to SEQ ID NOs:  6 and 7 [see Figure 6] and comprises mutations of A71S, R76D, S78D, Q110V, D146G, G185R and K433E [see paragraph 0341] for increasing the ability of the enzyme to utilize NADH.  
	With respect to claim 6, Buelter et al. teach wherein the modified ADH and KARI have increased specificity for NADH over NADPH as compared to a wild type ADH and KARI [see paragraph 0017].
	With respect to claim 7, Buelter et al. teach the genetically engineered organism further comprising a nucleic acid encoding the polypeptides sequences of the modified ADH and KARI enzymes [see paragraphs 0015-0021 and 0122].
	With respect to claim 12-14, Buelter et al. teach wherein recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 2-5.
	RESPONSE TO REMARKS:  Applicant’s remarks filed on 05/18/2021 have been fully considered by the examiner, but are found to be not persuasive in view of the modified rejection set forth above.  It is suggested that applicants amend the claims to remove the phrase “any other conservative amino acid substitution” and refer to specific substitutions in the positions consistent with the disclosure and the sequence listings.
Conclusion
16.	Status of the claims:
	Claims 1-4, 6-10, 12-14, 16, and 19-20 are pending.
	Claims 1-4, 6-7, 12-14 and 16 are rejected.
	Claims 8-10 and 19-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656